





CITATION: Soan Mechanical Ltd. v. Terra Infrastructure
      Inc., 2011 ONCA 371



DATE: 20110512



DOCKET: C51458



COURT OF APPEAL FOR ONTARIO



Rosenberg, Simmons and Blair JJ.A.



BETWEEN



Soan Mechanical Ltd.



Plaintiff (Respondent)



and



Terra
          Infrastructure Inc., Daniel Demelo,

Tony Di Battista and Richard Neath



Defendants (Appellants)



Marco Drudi, for the appellant Terra Infrastructure Inc.



Lianne Armstrong, for the respondent



Heard and endorsed: May 6, 2011



On appeal from the judgment of Justice Peter B. Hockin of the
          Superior Court of Justice dated December 15, 2009.



APPEAL BOOK ENDORSEMENT



[1]

There is no merit to the appeal as to liability. The lack of personal
    knowledge does not affect the admissibility of business records: s. 35(4) of
    the
Ontario Evidence Act
. These records meet the definition of business records
    in s. 35(2).

[2]

As to the pre-judgment interest, the circumstances including the lengthy
    time that this simple account was left unpaid, would justify a rate above the
Court
    of Justice Act
rate.

[3]

There is an error in the judgment. Paragraph 2 is deleted.

[4]

The judgment will bear interest at the rate of 2 percent.

[5]

In all other respects, the appeal is dismissed with costs fixed at $5,000
    inclusive of disbursements and H.S.T.


